COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00021-CR
                               NO. 02-14-00022-CR
                               NO. 02-14-00023-CR
                               NO. 02-14-00024-CR
                               NO. 02-14-00025-CR
                               NO. 02-14-00026-CR


EDWARD FLORES                                                          APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Pursuant to a plea bargain in each case, Appellant Edward Flores pled

guilty and judicially confessed to two counts of burglary of a habitation with intent

to commit another felony—robbery, two counts of aggravated robbery with a

      1
       See Tex. R. App. P. 47.4.
deadly weapon, and two counts of unlawful possession of a firearm, and he pled

true to an enhancement paragraph in each case. The trial court followed the

plea bargains, convicting Appellant on all six counts and sentencing him to the

agreed sentences of thirty years’ confinement on each burglary and aggravated

robbery count and twenty years’ confinement on each count of unlawful

possession of a weapon, with all the sentences to run concurrently.

      The trial court’s certification in each case states that it is a plea-bargained

case and that Appellant has no right of appeal. We also note that Appellant

waived all pretrial motions and all rights of appeal in each case. Accordingly, we

informed Appellant by letter that these cases were subject to dismissal unless he

or any party desiring to continue the appeals showed grounds for continuing

them. 2 We did not receive a response.

      We therefore dismiss these appeals. 3

                                                    PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 13, 2014




      2
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      3
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                         2